Citation Nr: 1327778	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  05-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a skin disorder to the feet, claimed as tinea pedis.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for residuals of malaria and dengue fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.  

This matter is on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The procedural history of this appeal indicates that the Veteran submitted a notice of disagreement with the April 2004 RO decision later that same month.  After a statement of the case was issued in November 2004, the Veteran perfected the appeal via a Form VA-9 in February 2005.  See 38 C.F.R. § 20.302(b) (2012) (a substantive appeal is timely if submitted within one year of the date of the determination being appealed).  


FINDING OF FACT

According to the evidence of record, the Veteran died in April 2005.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the evidence of record indicates that the Veteran died in April 2005, and while his appeal to the Board was pending.  As a matter of law, veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran. 38 C.F.R. § 20.1106 (2012).


ORDER

The appeal is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


